DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
	Claims 18-24 have been amended.  Claims 25-27 have been added.  Claims 18-27 are pending and under examination.
Applicant's arguments, see p. 8, filed 6 April 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of 24 November 2020 have been withdrawn.  
Applicant's arguments, see upper p. 9, filed 6 April 2021, with respect to claim objections have been fully considered and are persuasive.  The objections of 24 November 2020 have been withdrawn. 
Applicant's arguments, see middle p. 9, filed 15 July 2020, with respect to the 112(a) rejection have been fully considered and are persuasive.  The rejection of 19 March 2020 has been withdrawn.  

Applicant's arguments, see middle p. 9, filed 15 July 2020, with respect to the 112(b) rejection of "a control system configured to control cooling of the steel strip" have been fully considered but are not persuasive.

The Examiner responds that the attempt to incorporate subject matter into this application by reference to EP1108795 is ineffective because the root word "incorporate" has been omitted, see 37 CFR 1.57(c)(1) and MPEP 608.01(p).  [0036] of the PGPub (lines 14-17 of p. 9 of the specification as filed) states, in part, "On this subject, reference may be made to patent of the applicant company EP 00 403 318.9 published under the number EP 1 108 795, relating to cooling by check-pattern separated gas jets."
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e).  If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective.  Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective.  In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Applicant continues: "Moreover, FIG. 3 illustrates the operating principle of the system for controlling the cooling of the strip, and paragraphs [0061] through [0069] describe the 
The Examiner responds that while the FIG. 3 and paragraphs [0061-0069] of the PGPub discuss the operation and use of algorithms, these discussions are not sufficient to show one of ordinary skill in the art the supporting structure (i.e., the algorithm) that performs the entire claimed function of controlling cooling the steel strip in the rapid cooling zone.  [0061] and [0062] relate to the division of the strip into zones for a greater precision of control.  [0064-69]  The closest the specification comes to disclosing an algorithm is in [0063] where it is stated that "[t]he system for controlling the line comprises a set of algorithms for calculating the stresses induced in the material of the strip as a function of the desired cooling, for example for passing a strip from a temperature of 850°C to 470°C in around 1.5 seconds, and will optimize the cooling curve in order to limit the stresses in the strip during this cooling" (emphasis added).  However, these additionally discussed algorithms for calculating stresses nor optimization thereof are not disclosed in the specification or drawings as filed.  Therefore, it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function.


Applicant's arguments, see lower10 to upper p. 11, filed 15 July 2020, with respect to the s have been fully considered and are persuasive.  These rejections of 24 November have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: "a control system configured to control cooling of the strip" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation "control system configured to control cooling of the steel strip" in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no description or insufficient description of any structure, material, or acts corresponding to the claimed "control system".  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Inasmuch as the "control system" is intended to be a computer-implemented means-plus-function limitation, the specification must disclose an algorithm for performing the claimed specific computer function; see MPEP 2181(II)(B).  Upon review, the specification does not include the description of an algorithm necessary to support the claimed "control system" as a computer-implemented means-plus-function limitation, if that was indeed Applicant's intent.
For the purposes of this action, the Examiner interprets the claimed "control system" as embodied as a computer-implemented control system.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding dependent claims 19-24, these claims do not remedy the deficiencies of parent claim 18 noted above, and are rejected for the same rationale.
Allowable Subject Matter
Claims are 25-27 allowable over the "closest" prior art US 2011/0266725.
US '725 discloses a method for cooling a metal strip used in heat treatment lines [0001] and a chamber (i.e., zone) with means for rapid cooling (Fig. 1) comprising nozzles 5 [0027] and cooling unit Ryz for supplying the nozzles 5 with a liquid and/or gas [0037,0039], thereby disclosing nozzles for spraying a cooling fluid onto the steel strip and means for supplying the nozzles with the cooling fluid (see also Fig. 2).  US '725 additionally teaches a computer A that has an appropriate operating program used to control cooling of the strip by controlling fluid flow [0038], thereby disclosing a control system configured to use a control algorithm to control the cooling of the steel strip (in this case a computer that has an installed cooling program).  As US '725 expressly teaches, the nozzles, cooling unit and pipe are used to apply the cooling fluid to the strip by directing the flow of the fluid [0037] and the computer controller allows for real-time control of the strip cooling [0017].
US '725 does not disclose or suggest a source of a cooling liquid having a pickling property with regard to iron oxides or oxides of other alloying elements contained in the steel strip to be treated, the cooling liquid being an acid solution having a pH of less than 5 and hot-dip metal coating equipment receiving the steel strip after the steel strip leaves the rapid cooling zone, the hot-dip metal coating equipment depositing a protective layer on the steel strip.
Therefore, US '725 does not disclose or suggest the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0800-1600 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/Patricia L. Hailey/Primary Examiner, Art Unit 1732